Title: To Benjamin Franklin from John Bondfield, 17 August 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 17 Aug 1779
The want of Subject say no intelligence from the American States in any of the ports on this Coast keeps me from giving more frequent advices. It cannot be many Days before some arrives. Many Sail were preparing at Philadelphia for Europe and particularly the Deane Frigate— the difficulty to procure Seamen I apprehend the principal obstacle to their departure.
We may expect dayly to receive advice of the arrival of the Ships under Convoy of Mr. La Motte Piquet and by the first packet from Philadelphia I hope you will be advised of the safe arrival of our Ships with the Stores for the States, it is probable you will receive the inteligence first when at hand I shall esteem the favor of your advices our Interest stands deeply concernd in them adventures—
Pray can you flatter me with the hopes of receiving any indemnification from Gouvernment for the Loss of my property in the Marquise de la fayette in Virtue of my petition. I have the Honor to be with due respect Sr., your very hhb Servant
John Bondfield
Passi His Excely. B Franklin Esq
 
Addressed: His Excellency B Franklin / Esq / á / Paris
Notation: Bondfield John 17. Aout 1779.
